                Case 1:17-cv-04477-VEC Document 85 Filed 11/27/19 Page 1 of 2

                                                                                           USDC SDNY

MEMO ENDORSED                                                                              DOCUMENT
                                                                                           ELECTRONICALLY FILED
                                                                                           DOC #:
                                                                                           DATE FILED: 12/02/2019

  JAMES E. JOHNSON                             THE CITY OF NEW YORK                                  HANNAH V. FADDIS
  Corporation Counsel                                                                                         Senior Counsel
                                           LAW DEPARTMENT                                             phone: (212) 356-2486
                                                                                                         fax: (212) 356-3509
                                                  100 CHURCH STREET                                    hfaddis@law.nyc.gov
                                                  NEW YORK, N.Y. 10007

                                                                           November 27, 2019

  VIA ECF
  Honorable Valerie E. Caproni
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

                      Re:      Keith Monterey v. City of New York, et al.
                               17-cv-04477 (VEC) (KHP)

  Your Honor:

         I am the attorney assigned to represent defendants in the above-referenced action.
  Defendants write to respectfully request an extension of time to file pre-trial materials in this
  matter. Plaintiff’s counsel consents to this request.

          On August 19, 2019 (ECF No. 71), the Court issued an Order directing the parties to
  submit a joint pretrial order, requests to charge, proposed voir dire questions, and motions in
  limine by December 6, 2019, with responses to motions in limine to be filed no later than
  December 20, 2019. The parties have begun preparing these joint documents. However, due to
  technical difficulties, as well as scheduling conflicts during the upcoming holiday season, the
  parties do not believe their initial filings will be completed by December 6, 2019. 1

         Accordingly, the defendants are respectfully requesting on consent that the Court extend
  the schedule for these pre-trial filings, as follows:

                 •    Joint pretrial order, requests to charge, proposed voir dire questions, and motions
                      in limine to be submitted by December 20, 2019; and

                 •    Responses to motions in limine to be filed by January 10, 2020. 2


  1
    The undersigned is also preparing for the trial of another matter in the Eastern District of New York, Emelda
  Fitzroy v. City, et al., 16-cv-477, scheduled to begin on December 9, 2019, before the Hon. Frederic Block.
  2
      Defendants are advised that plaintiff’s counsel’s office will be closed from December 23 through January 3, 2020.
        Case 1:17-cv-04477-VEC Document 85 Filed 11/27/19 Page 2 of 2



      Defendants thank the Court for its consideration herein.

                                                          Respectfully submitted,

                                                          /s/
                                                          Hannah V. Faddis
                                                          Senior Counsel
                                                          Special Federal Litigation Division


cc:   VIA ECF
      Ilyssa Fuchs, Esq.                                  Application GRANTED. The above
      Cohen & Fitch LLP
                                                          schedule is adopted. No further
      Attorneys for Plaintiff
                                                          extensions will be granted.
                                                          SO ORDERED.


                                                                                       12/02/2019

                                                          HON. VALERIE CAPRONI
                                                          UNITED STATES DISTRICT JUDGE




                                             -2-
